Citation Nr: 0947609	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left eye iritis.

2.  Entitlement to service connection for bunions of the 
bilateral feet.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a skin disability 
(claimed as tinea versicolor).


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to 
February 2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In September 2007, the Veteran withdrew her request for a 
Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2009).

In a September 2007 rating decision, the RO granted service 
connection for posttraumatic stress disorder (PTSD), a 
forehead scar, and right knee patellofemoral syndrome.  In a 
June 2009 rating decision, the RO granted service connection 
for status post right ovarian cystectomy.  As these awards 
represent a full grant of benefits sought with regard to 
those issues, such disabilities are no longer a part of the 
current appeal.

Also in its September 2007 rating decision, the RO granted 
service connection for status post nasal fracture and 
rhinoplasty.  In January 2008, the Veteran filed a notice of 
disagreement regarding the initial rating assigned for that 
disability.  In August 2009, the RO issued a statement of the 
case for this issue.  However, as the Veteran did not file a 
substantive appeal, this issue is not before the Board.

For reasons explained below, the issues of entitlement to 
service connection for bunions of the bilateral feet, a low 
back disability, and a skin disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  An abnormal line of pigmentation of both irises was noted 
on the December 1998 enlistment examination; the September 
2000 entrance examination was negative for any eye 
abnormalities.  

2.  There is no objective evidence establishing that the 
Veteran has had left eye iritis during the period of claim.


CONCLUSION OF LAW

The criteria for establishing service connection for left eye 
iritis have not been met. 1110, 1111, 1153, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA treatment records, fee-basis VA examination 
reports by QTC Medical Services, private treatment records, 
and photographs.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by authorizing the release 
of private medical evidence, submitting photographs, and 
providing written argument regarding her claims.  Thus, she 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Whether a preexisting disorder underwent an 
increase in severity during service is determined based on 
evidence of the manifestations of the disorder before, 
during, and after service.  38 C.F.R. § 3.306.  For a 
disorder to be considered aggravated in service, there must 
be worsening of the underlying condition, not just temporary 
or intermittent flare-ups of the symptoms of the condition.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the Veteran's December 1998 service enlistment 
examination, it was noted that she had an unusual line of 
pigmentation in the iris of both eyes, characterized as being 
probably a normal variant.  At her September 2000 entrance 
examination, her eyes were evaluated as normal.  In October 
2003, she complained of left eye pain and changes in vision 
after sustaining a blow to the face from a glass bottle, but 
her iris in the left eye was assessed as normal at that time.  
Mild iritis was diagnosed. The rest of the Veteran's service 
treatment records are negative for any complaints, diagnosis, 
or treatment of left eye iritis.

Post-service VA and private treatment records are negative 
for any complaints, diagnosis, or treatment of left eye 
iritis.

The Veteran underwent a fee-basis VA eye examination by QTC 
Medical Services 
in May 2007.  On that occasion, she reported no visual 
complaints.  The examiner noted that the Veteran did not have 
a diagnosis of left eye iritis as it was resolved.  He 
diagnosed myopia and astigmatism.  

While the findings on the December 1998 examination of an 
abnormal pigmentation of the iris were not noted on the 
September 2000 entrance examination, the question as to 
whether the December 1998 findings represent a pre-existing 
iritis of the left eye need not be answered at this time.  In 
this regard, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a current disability.  See 
38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In the current case, the record shows that the Veteran has 
not been diagnosed with left eye iritis at any time since her 
claim for service connection was filed in May 2006.  The May 
2007 QTC examiner specifically found that the Veteran did not 
have a current diagnosis of left eye iritis as it was 
resolved.  There is no medical opinion to the contrary in the 
record.  As the competent evidence does not reflect a current 
disability, the presumption of aggravation does not attach, 
and service connection for left eye iritis must be denied.

The Board notes that the Veteran did receive a diagnosis of 
myopia and astigmatism on the VA QTC examination.  However, 
such disorders are not disabilities for VA purposes.  
38 C.F.R. §§ 3.303(b), 4.9 (refractive errors of the eye are 
not a disease or injury for VA compensation purposes).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for left eye iritis is 
denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to service connection for bunions of the 
bilateral feet, a low back disability, and a skin disability.

With regard to bunions of the bilateral feet, the Veteran's 
service treatment records show that she complained of painful 
blisters on both of her big toes in November 2000.  On a 
February 2006 report of medical history, the Veteran noted 
that she had foot trouble, described as bunions on both pinky 
toes and frequent pain when putting on civilian shoes.  
Following her discharge from service, she underwent a fee-
basis VA examination by QTC Medical Services in May 2007 and 
reported that she had been suffering from painful bilateral 
bunions for five years.  The May 2007 examiner diagnosed her 
with bilateral hallux valgus.  In light of the above, the 
Veteran must now be afforded a VA foot examination in order 
to obtain a medical opinion as to whether her current 
bilateral hallux valgus disability is related to her 
documented complaint of bilateral bunions in service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to a low back disability, the Veteran's service 
treatment records show that she complained of low back pain 
in October 2003.  On a December 2003 report of medical 
history, she noted that she had been advised to undergo 
breast reduction surgery due to back pain.  She complained of 
back pain again in January 2004.  On a December 2004 report 
of medical history, the Veteran noted that she had recurrent 
pain in her lower and middle back.  On a February 2006 report 
of medical history, the Veteran noted that she had worn a 
back supporter during her first pregnancy in 2003 and that 
she had been having low back pain and frequent spasms since 
her last child was born in September 2004.  Following her 
discharge from service, she underwent a fee-basis VA 
examination by QTC Medical Services in May 2007 and reported 
that she had been suffering from low back pain for three 
years.  The May 2007 examiner stated that there was no 
pathology to render a diagnosis for a low back condition, but 
it is significant to note that the Veteran was unable to 
undergo any X-rays due to being pregnant at the time of this 
examination.  A January 2008 VA treatment record noted that 
the Veteran took Tylenol and Motrin for chronic back pain.  
In light of the above, the Veteran must now be afforded a VA 
spine examination (to include X-ray testing) in order to 
obtain a medical opinion as to whether she has a current low 
back disability that is related to her documented complaints 
of low back pain in service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With regard to a skin disability, the Veteran's service 
treatment records show that she complained of a rash to her 
upper thighs and lower abdomen of a one-week duration on an 
unknown date.  In September 2002, she complained of having 
urticaria all over her body for the past four weeks, though 
it was noted that she also had a history of urticaria as a 
child.  In June 2003, she complained of rashes on her neck.  
The Veteran was treated for dermatomycosis tinea versicolor 
in November 2003, December 2003, December 2004, and March 
2005.  In February 2005, she presented with an allergic 
reaction rash on her face, neck, and shoulders.  In April 
2005, she was assessed with idiopathic urticaria, and 
Claritin and Zantac were prescribed.  In January 2006, the 
Veteran was assessed with chronic urticaria, worsened with 
her menstrual period.  She was treated again for 
dermatomycosis tinea versicolor in February 2006.  

Following her discharge from service, she underwent a fee-
basis VA examination by QTC Medical Services in May 2007 and 
reported that she had been suffering from tinea versicolor 
for five years.  As there were no signs of skin disease 
present at the time of this examination, the May 2007 
examiner stated that there was no pathology to render a 
diagnosis for tinea versicolor.  A January 2008 VA treatment 
record noted that the Veteran reported breaking out in an 
occasional rash that was described as hives.  A urticarial 
lesion was noted to be present on her forearm and chest which 
cleared during this January 2008 examination, and she was 
diagnosed with intermittent urticaria.  In light of the 
above, the Veteran must now be afforded a VA skin examination 
in order to obtain a medical opinion as to whether her 
current skin disability is related to her documented skin 
disabilities in service and whether her current skin 
disability is related to a preexisting skin disability that 
was permanently aggravated in service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For all three claims, ongoing relevant VA medical records 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain current VA treatment records 
dating since July 2008 from the VA Medical 
Center in Hampton, Virginia.

2.  Schedule the Veteran for a VA foot 
examination to determine the nature and 
extent of any bunions of the bilateral 
feet, and to obtain an opinion as to 
whether such disorder is possibly related 
to service.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to 
specifically include X-ray testing.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current bunions of 
the bilateral feet arose during service or 
are otherwise related to any incident of 
service, including the Veteran's 
documented complaint of bilateral bunions 
in service.  A rationale for all opinions 
expressed should be provided.

3.  Schedule the Veteran for a VA spine 
examination to determine the nature and 
extent of any low back disability, and to 
obtain an opinion as to whether such 
disorder is possibly related to service.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, to specifically include X-ray 
testing.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current low back 
disability arose during service or is 
otherwise related to any incident of 
service, including the Veteran's 
documented complaints of low back pain in 
service.  A rationale for all opinions 
expressed should be provided.

4.  Schedule the Veteran for a VA skin 
examination to determine the nature and 
extent of any skin disability, and to 
obtain an opinion as to whether such 
disorder is possibly related to service.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted.

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran has 
any diagnosed chronic skin disability and 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current skin disability 
arose during service or is otherwise 
related to any incident of service, 
including the Veteran's documented skin 
disabilities in service.  The examiner 
should also opine whether that skin 
disability clearly preexisted service.  If 
so, he/she should opine whether such skin 
disability was aggravated, (i.e. underwent 
a permanent worsening of the skin 
disorder) beyond normal progression in 
service.  If aggravation beyond normal 
progression is shown, then the examiner 
should opine whether any current skin 
disability is related to the aggravated 
preexisting skin disability.  A rationale 
for all opinions expressed should be 
provided.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


